                   Case 5:21-cv-00197 Document 1 Filed 03/02/21 Page 1 of 5




1                                UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
2

3    JOSEPH LIBBY,                                   )
                                                     ) Case No.: 5:21-cv-197
4                     Plaintiff,                     )
                                                     )
5            v.                                      )
                                                     ) COMPLAINT AND DEMAND
6    NATIONAL REPUBLICAN                             ) FOR JURY TRIAL
     SENATORIAL COMMITTEE,                           )
7                                                    )
                   Defendant.                        )
8

9
                                               COMPLAINT
10
             JOSEPH LIBBY (“Plaintiff”), by and through his attorneys, KIMMEL & SILVERMAN,
11
     P.C., alleges the following against NATIONAL REPUBLICAN SENATORIAL COMMITTEE
12
     (“Defendant”):
13
                                             INTRODUCTION
14

15
             1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

16   (“TCPA”), 47 U.S.C. § 227 et seq.

17                                    JURISDICTION AND VENUE

18           2.       Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

19   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
20
             3.       Defendant conducts business in the State of Texas and as such, personal
21
     jurisdiction is established.
22
             4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
23
                                                  PARTIES
24
             5.       Plaintiff is a natural person residing in San Antonio, TX 78212.
25



                                                       1

                                          PLAINTIFF’S COMPLAINT
                   Case 5:21-cv-00197 Document 1 Filed 03/02/21 Page 2 of 5




            6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
1
            7.      Defendant is a corporation that has its headquarters located at 425 2ND Street NE,
2

3
     Washington, DC 20002.

4           8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

5           9.      Defendant acted through its agents, employees, officers, members, directors,

6    heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
7                                      FACTUAL ALLEGATIONS
8
            10.     Defendant devised and implemented a campaign marketing strategy which
9
     includes the transmission of text messages through use of an automatic telephone dialing system.
10
            11.     Plaintiff received multiple text messages from Defendant to his cellular telephone
11
     XXX-XXX-6686.
12
            12.     Defendant did not obtain express consent from Plaintiff prior to sending the
13
     Plaintiff the unsolicited text messages.
14
            13.     Plaintiff never provided his cellular telephone number to Defendant, has no
15

16   affiliation with Defendant, has never provided any donations to Defendant, and has not attended

17   any rallies organized by Defendant.

18          14.     Plaintiff has been on the Do Not Call Registry since January 17, 2014.

19          15.     These unsolicited text messages placed to Plaintiff’s cellular telephone were
20   placed using an automated telephone dialing system (ATDS).
21
            16.     The text messages were not sent to Plaintiff for “emergency purposes.”
22
            17.     The actions described herein were in violation of the TCPA.
23

24

25



                                                        2

                                          PLAINTIFF’S COMPLAINT
                   Case 5:21-cv-00197 Document 1 Filed 03/02/21 Page 3 of 5




                                                COUNT I
1                            Defendants Violated the TCPA 47 U.S.C. § 227(b)
2            18.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
3
     length herein.
4
             19.      The TCPA prohibits placing calls or text messages using an automatic telephone
5
     dialing system or automatically generated or prerecorded voice to a cellular telephone except
6
     where the caller has the prior express consent of the called party to make such calls or where the
7
     call is made for emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
8
             20.      Defendant initiated multiple text messages to Plaintiff’s cellular telephone
9

10
     number using an automatic telephone dialing system.

11           21.      Defendant’s texts were not made for “emergency purposes.”

12           22.      Defendant’s texts to Plaintiff’s cellular telephones without any prior express

13   consent.

14           23.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
15
     Not Call Registry.
16
             24.      Defendant’s acts as described above were done with malicious, intentional,
17
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
18
     purpose of harassing Plaintiff.
19
             25.      The acts and/or omissions of Defendant were done unfairly, unlawfully,
20
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
21
     legal justification or legal excuse.
22

23           26.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

24   and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

25   damages.


                                                       3

                                            PLAINTIFF’S COMPLAINT
                   Case 5:21-cv-00197 Document 1 Filed 03/02/21 Page 4 of 5




                                               COUNT II
1                            Defendant Violated the TCPA 47 U.S.C. § 227(C)
2            27.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
3
     length herein.
4
             28.      The TCPA prohibits any person or entity of initiating any telephone solicitation to
5
     a residential telephone subscriber who has registered his or his telephone number on the National
6
     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
7
     maintained by the Federal Government. 47 U.S.C. § 227(c).
8
             29.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
9

10
     Not Call Registry since June 2004.

11           30.      Defendant’s acts as described above were done with malicious, intentional,

12   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

13   purpose of harassing Plaintiff.

14           31.      The acts and/or omissions of Defendant were done unfairly, unlawfully,
15
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
16
     legal justification or legal excuse.
17
             32.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
18
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
19
     damages.
20

21

22           Wherefore, Plaintiff, JOSEPH LIBBY, respectfully prays for judgment as follows:

23                    a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

24                           227(b)(3)(A));

25



                                                       4

                                            PLAINTIFF’S COMPLAINT
                  Case 5:21-cv-00197 Document 1 Filed 03/02/21 Page 5 of 5




                   b.    Statutory damages of $500.00 per violative telephone call (as provided
1
                         under 47 U.S.C. § 227(b)(3)(B));
2

3
                   c.    Additional statutory damages of $500.00 per violative telephone call (as

4                        provided under 47 U.S.C. § 227(C);

5                  d.    Treble damages of $1,500.00 per violative telephone call (as provided

6                        under 47 U.S.C. § 227(b)(3));
7                  e.    Additional treble damages of $1,500.00 per violative telephone call (as
8
                         provided under 47 U.S.C. § 227(C);
9
                   f.    Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
10
                   g.    Any other relief this Honorable Court deems appropriate.
11

12

13                                DEMAND FOR JURY TRIAL

14           PLEASE TAKE NOTICE that Plaintiff, JOSEPH LIBBY, demands a jury trial in this

15   case.

16

17                                           RESPECTFULLY SUBMITTED,
18

19
                                              By: /s/ Amy L. Bennecoff Ginsburg
       DATED: 03/02/2021
20                                            Amy L. Bennecoff Ginsburg, Esq.
                                              Kimmel & Silverman, P.C.
21                                            30 East Butler Pike
                                              Ambler, PA 19002
22                                            Phone: (215) 540-8888
                                              Facsimile: (877) 788-2864
23                                            Email: teamkimmel@creditlaw.com
24

25



                                                  5

                                     PLAINTIFF’S COMPLAINT
